Citation Nr: 0521120	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  00-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
September 1955.  He died in February 1964.  The appellant is 
the veteran's widow.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, through the VA's Appeals 
Management Center, so that additional development could be 
undertaken.  Following the completion of the requested 
actions, the case has since been returned to the Board for 
further review.

Pursuant to her request, the appellant was afforded a 
videoconference hearing before the Board in May 2001.  A 
transcript of that proceeding is of record.  

The undersigned herein addresses only the particulars 
relating to the question of the newness and materiality of 
the evidence submitted to reopen the appellant's claim.  
Inasmuch as that question is resolved in the appellant's 
favor, the remainder of the appeal is REMANDED to the RO via 
the AMC.  Consistent with the instructions below, VA will 
notify the appellant of any further action that is required 
on her part.  




FINDINGS OF FACT

1.  A claim of entitlement to service connection for the 
cause of the veteran's death was denied in a rating decision 
entered by the RO in February 1964.  

2.  Since entry of the RO's February 1964 determination, 
evidence has been presented which bears significantly and 
substantially upon the question at hand, is neither 
duplicative nor cumulative of prior evidence, and by itself 
or in combination with the other evidence previously of 
record is so significant that it must be considered in order 
to decide fairly the merits of the claim in question.  


CONCLUSIONS OF LAW

1.  The RO's February 1964 decision, denying entitlement to 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been submitted to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).  The VCAA has been the subject 
of various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the appellant to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and its implementing regulations at this 
juncture is obviated.  The same is true with respect to any 
discussion of whether the actions sought by the Board through 
its prior development actions were completed as directed.  
See Stegall v. West, 11 Vet.App. 268, 270-71 (1998).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
United States Code, provides that a final decision that is 
not appealed "will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with this title."  The United States Court of 
Appeals for the Federal Circuit has clarified that sections 
7105(c) and 5108 function together to prohibit the reopening 
of claims in the absence of new and material evidence, where 
the claims in question have not been appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition was recently modified, but the modification 
is applicable only to claims filed on or after August 29, 
2001, and is not for application in this instance.  See 66 
Fed. Reg. 45620 (2001).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or together with some other 

condition, be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004). 

Finality of Prior Actions

Entitlement to service connection for the cause of the 
veteran's death was denied initially in a rating action of 
February 1964, wherein it was noted that the basis of the 
denial was that disorder responsible for the veteran's death 
was first shown on his death certificate.  Notice of the 
denial action and her appellate rights was mailed to the 
appellant in March 1964, following which she did not initiate 
an appeal within the time limits prescribed by law.  As such, 
the February 1964 decision is final.  38 U.S.C.A. § 7105.  

The RO has acknowledged that a claim to reopen was then 
received in January 1999, following which such claim was 
denied later in January 1999, with the appellant being duly 
informed of the outcome and of her appellate rights by the  
RO through its letter, dated later in January 1999.  Such a 
scenario would ordinarily result in a finding that finality 
attached to the January 1999 denial, but in this instance 
there is shown to be a pending, unadjudicated claim of August 
26, 1998, where in a VA Form 21-4138, Statement in Support of 
Claim, the appellant set forth allegations, to the effect 
that the veteran had died as a result of disability incurred 
in service and that VA was to switch her death pension 
benefits to those of dependency and indemnity compensation 
(DIC).  The existence of a pending claim for which no VA 
action has to date been undertaken vitiates the finality of 
the January 1999 action of the RO, and therefore the question 
presented by this appeal is whether new and material evidence 
with which to reopen the appellant's claim has been submitted 
since entry of the most recent, final denial in February 
1964.  

Newness and Materiality of the Evidence Submitted

Given that the basis of the prior final action was the 
absence of evidence of the veteran's fatal hypertension or 
diabetes mellitus at point earlier than the date on which his 
death certificate was prepared, the undersigned looks to but 
one item of evidence submitted since the February 1964 
denial.  That evidence, received by the RO in June 1999, 
consists of a statement from the veteran's private treating 
physician, wherein it was indicated that he had treated the 
veteran for severe hypertension in the early 1960s and had 
referred him to a specialist for additional medical care.  On 
the basis of that statement, alone, it necessarily follows 
that such evidence was not before agency decision makers in 
February 1964, that it bears directly and substantially upon 
the specific matter under consideration, that it is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled it is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.  It, too, is noted that its credibility must be 
presumed for the limited purpose of this inquiry.  See Justus 
v. Principi, 3 Vet.App. 510 (1992).  Inasmuch as that 
evidence is both new and material, the appellant's claim is 
reopened and further consideration of the merits of the 
reopened claim is deferred, pending receipt of clarifying 
medical data as requested in the Remand portion of this 
document. 

One further note is required.  Through no fault of the 
veteran during his lifetime or by the appellant subsequent to 
the veteran's death, a portion of his original claims folder 
is unavailable for review.  In this regard, despite VA's many 
efforts to locate the missing data, the only items in the 
claims folder that predate the appellant's original DIC claim 
are the veteran's February 1964 application for hospital 
treatment, and an August 1961 rating action granting service 
connection for osteoarthropathy of the hands, due to 
frostbite.  It is not evident whether the veteran's service 
medical records were on file at the time of the RO's 
consideration of the appellant's original DIC claim; the 
record does, however, indicate that service medical records 
of the veteran were received by the RO in June 2000.  While 
the Board herein relies on the June 1999 statement of a 
treating physician to reopen the appellant's claim, the 
initial submission of service medical records subsequent to 
entry of the prior final denial is also a basis for 
reopening.  


ORDER

New and material evidence has been presented to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  


REMAND

Based on the Board's determination that the appellant's claim 
is reopened, further development, as set forth below, is 
necessary prior to entry of a decision on the merits of the 
reopened claim.  In this regard, further medical input is 
needed to identify with specificity the relationship between 
the entities responsible for the veteran's death and his 
period of military service or any applicable presumptive 
period.  

Accordingly, this matter is REMANDED for the following:

1.  The entirety of the claims folder 
must be made a available to a VA 
cardiologist for review.  Based on that 
review, such physician is asked to reply 
to the following, providing where 
appropriate a professional opinion and 
full supporting rationale:  

(a)  Is it at least as likely 
as not that the veteran's 
malignant hypertension (the 
immediate cause of death per 
the death certificate) or 
diabetes mellitus (a 
contributory cause of death per 
the death certificate) 
originated during the veteran's 
period of military service from 
January 1953 to September 1955 
or is otherwise related 
thereto?

(b)  Is it at least as likely 
as not that hypertension and/or 
diabetes mellitus was manifest 
during the one-year period 
following his discharge from 
service in September 1955, and, 
if so, how? 

As for both questions, the 
examiner must carefully 
consider the hypertension 
history presented at the 
veteran's terminal 
hospitalization in February 
1964.  The examiner should 
discuss the significance, if 
any, of the post service 
finding of albuminuria, and the 
suspicion of pyelonephritis in 
February 1960.  Finally, the 
examiner must discuss the 
import, if any, of the isolated 
blood pressure reading of 
142/102 recorded in September 
1956.  

Use by the examiner of the "at 
least as likely as not" 
language cited above in 
responding is required.

2.  Thereafter the appellant's claim for 
service connection for the cause of the 
veteran's death must be adjudicated on 
the basis of all the evidence on file and 
all governing legal authority.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


